UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1343


SABRINA D. DAVIS,

                    Plaintiff - Appellant,

             v.

BANKERS LIFE AND CASUALTY COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:20-cv-04130-TMC)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sabrina D. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabrina D. Davis appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Davis’ civil action related to a life insurance claim.

We have reviewed the record and find no reversible error. Accordingly, we affirm the

court’s order. Davis v. Bankers Life & Cas. Co., 6:20-cv-04130-TMC (D.S.C. Mar. 9,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2